Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               March 15, 2019

The Court of Appeals hereby passes the following order:

A19A1446. LABARRION HARRIS v. THE STATE.

      In 2011, LaBarrion Harris pled guilty to armed robbery and several related
offenses, and the trial court imposed a total sentence of 20 years in prison, to be
followed by 15 years on probation. We subsequently affirmed the denials of his
motions for an out-of-time appeal and to modify his sentence in an unpublished
opinion. See Harris v. State, No. A14A0811 (Sept. 22, 2014). Since then, Harris has
been a frequent litigant before this Court. See Case Nos. A18A0837 (Jan. 4, 2018)
(dismissing direct appeal from denial of motion to vacate a void sentence),
A18D0244 (Jan. 16, 2018) (dismissing application for discretionary review of denial
of motion to vacate a void judgment), A18A1270 (Mar. 5, 2018) (dismissing direct
appeal from same trial court order as was at issue in Case No. A18D0244),
A18D0344 (Mar. 28, 2018) (dismissing application for discretionary review of denial
of “Motion to Discharge Unconstitutional Indictment for Lack of Personal
Jurisdiction and Subject Matter Jurisdiction”), A18D0367 (Mar. 28, 2018)
(dismissing application for discretionary review of “Motion to Nullify Judgment of
Void Indictment”), A18A2048 (Sept. 28, 2018) (dismissing direct appeal from same
trial court order as was at issue in Case No. A18D0367), A18A2063 (Sept. 28, 2018)
(dismissing direct appeal from denial of “Motion Challenging Jurisdiction of
Judgment in Unconstitutional Indictment Pursuant to OCGA § 17-2-1 (a) and OCGA
§ 17-9-4”), and A18A2045 (Nov. 30, 2018) (affirming denial of out-of-time motion
to withdraw guilty pleas).1
      In January 2019, Harris filed a “Motion to Vacate Judgment and Set Aside
Verdict,” in which he yet again raised several challenges to the validity of his
convictions. The trial court denied Harris’s motion, and he filed this direct appeal.
We lack jurisdiction.
      As we have explained multiple times in several of Harris’s prior appeals, “a
petition to vacate or modify a judgment of conviction is not an appropriate remedy
in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009).
Any appeal from an order denying or dismissing such a motion must be dismissed.
See Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010); Harper, 286 Ga. at
218 (2). Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/15/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        See also Case Nos. A18D0537 (Aug. 2, 2018) (dismissing application for
discretionary review of denial of motion in arrest of judgment filed in a separate
criminal proceeding), A19A0981 (Jan. 11, 2019) (dismissing direct appeal from
“Motion in Arrest of Void Judgment” in that proceeding).